                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

  Barry L. Walker,                                            Civ. No. 20-0247 (JRT/BRT)

                       Plaintiff,

  v.                                                             ORDER

  FMC Rochester; Federal Bureau of
  Prisons; Keep, CO/1; Machutt, CO/1; and
  John & Jane Does #1-10, et al.,

                       Defendants.



       IT IS HEREBY ORDERED THAT:

       1.     The application to proceed in forma pauperis of plaintiff Barry L. Walker

(Doc. No. 2) is GRANTED.

       2.     Walker must submit a properly completed Marshal Service Form (Form

USM-285) for each defendant. If Walker does not complete and return the Marshal

Service Forms within 30 days of this order, it will be recommended that this matter be

dismissed without prejudice for failure to prosecute. Marshal Service Forms will be

provided to Walker by the Court.

       3.     After the return of the completed Marshal Service Forms, the U.S. Marshals

Service is directed to effect service of process on each of the defendants consistent with

Rule 4(i) of the Federal Rules of Civil Procedure.

       4.     Walker must pay the unpaid balance ($350.00) of the statutory filing fee for

this action in the manner prescribed by 28 U.S.C. § 1915(b)(2), and the Clerk of Court
                                             1
shall provide notice of this requirement to the authorities at the institution where Walker

is confined. Because the current balance of Walker’s prison trust account is far less than

the initial partial filing fee owed under 28 U.S.C. § 1915(b), the requirement of an initial

partial filing fee is waived in this matter. See 28 U.S.C. § 1915(b)(4).




  Dated: February 27, 2020                        s/ Becky R. Thorson
                                                  BECKY R. THORSON
                                                  United States Magistrate Judge




                                              2
